        Case 1:19-cr-00620-DLC Document 28 Filed 07/28/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :               19cr620 (DLC)
                                         :
 UNIQUE CHAVIS,                          :                   ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X



DENISE COTE, District Judge:

     On December 13, 2019, the defendant Unique Chavis entered a

plea of guilty.     Sentence was scheduled to occur on March 20,

2020.   The Presentence Report has been filed and the parties

have also filed their sentencing submissions.          Because of the

COVID-19 pandemic, the sentence was adjourned to April 24, then

to June 18, and finally to August 14.

     In-court proceedings resumed in this district in July.             On

July 20, the Court inquired whether the defendant preferred to

have the August 14 sentence occur as an in-court proceeding or

as a videoconference proceeding.        On July 27, defense counsel

responded that the defendant prefers an in-court proceeding.             He

also requested an adjournment of the sentencing proceeding to

September or October.      The request was based in part on

counsel’s understanding that an in-court proceeding is likely to

be unavailable in August.
         Case 1:19-cr-00620-DLC Document 28 Filed 07/28/20 Page 2 of 3



     This Court has confirmed that, as of now, an in-court

proceeding can go forward on August 14.          Accordingly, it is

hereby

     ORDERED that the request to adjourn the August 14 sentence

is denied.     The sentencing shall proceed as scheduled in

Courtroom 18B, 500 Pearl Street, on Friday, August 14, 2020 at

11:30 a.m.

     IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their

temperature taken before being allowed entry into the

courthouse.     To gain entry to 500 Pearl Street, follow the

instructions provided here:

            https://nysd.uscourts.gov/sites/default/files/2020-

            07/SDNY%20Screening%20Instructions.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.            Individuals

also must wear face masks at all times in the courthouse unless

the Court authorizes their removal.

     IT IS FURTHER ORDERED that by August 4, 2020, defense

counsel must advise the Court of how many spectators will attend

the sentencing.      The parties must advise the Court by the same

date how many individuals will be seated at counsel’s tables.

Special accommodations may need to be made if more than ten




                                       2
         Case 1:19-cr-00620-DLC Document 28 Filed 07/28/20 Page 3 of 3



spectators are expected to attend, or more than three

individuals are expected to be seated at each counsel’s table.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in court sentencing of

the defendant may listen to the sentencing proceeding through a

telephone link by calling 888-363-4749 and using access code

4324948.



Dated:      New York, New York
            July 28, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       3
